25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Otis Andrew BOLDEN, Petitioner-Appellant,v.Tom CAMPBELL, Warden, Respondent-Appellee.
No. 94-5369.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before MARTIN and JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the documents filed before the court indicates that petitioner timely appealed on March 8, 1994, from the order of the district court filed February 7, 1994, which dismissed the case.  When the district court considered whether to issue a certificate of probable cause, the court discovered that petitioner had filed a motion for extension of time in order to respond to the respondent's motion to dismiss.  However, the court was not aware of such motion for extension of time at the time the decision was filed.  Accordingly, the district court entered an order on March 30, 1994, which indicated that it was inclined to set aside its decision and consider petitioner's response.  The district court has authority under Fed.R.Civ.P. 60(a) to correct errors arising from oversight or omission with leave of the appellate court.


2
It is ORDERED that the decision of the district court is vacated and the case is remanded in order for the district court to consider petitioner's response to the motion to dismiss.